Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to newly amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 , 9, 11, 15, 16, 18, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest (20130208036). as applied to claim1 above, and further in view of Yoo (20100097416).


    PNG
    media_image1.png
    458
    752
    media_image1.png
    Greyscale


Claim 1. Forrest teaches an organic vapor deposition device (par. 3), comprising: a print head (12), comprising: 
a source channel, in fluid communication with a flow of carrier gas and a quantity of organic source material (figure above and par. 11 teaches channel teaches organic material and carrier gas) configured to mix with the carrier gas (par. 11); 
a nozzle having a deposition outlet, in fluid communication with the source channel (please see figure above); and 
a shutter configured at least to open and close the deposition outlet (as seen in the figure above, portion 22 is opened and closed, the extent being controlled by pressurized air and springs 32); 
wherein the print heat is configured to allow the flow of carrier gas and the organic source material exit the deposition outlet when the shutter is in an open position, and to prevent the flow of carrier gas and the organic source material from exiting the deposition outlet when the shutter is in a closed position (the flow of deposited gas is allow/disallowed via the portion 22, spring 32 and pressurized gas).
Forrest does not teach: 
the shutter is a MEMs shutter
Yoo teaches an organic dry jet printing head wherein in order to  print high resolution patterns  of several hundreds of micrometers, a MEMs shutter is utilized (par. 81).  Printing such dimensions would be recognizably advantageous to a PHOSITA.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Claim 8. Forrest teaches an organic vapor deposition device of claim 1, further comprising a substrate holder (16) positioned opposite the deposition outlet, configured to position a substrate such that when the shutter is in the open position, the organic source material is deposited on the substrate (please see figure above).
Claim 9. Forrest teaches an organic vapor deposition device of claim 8, further comprising at least one optical sensor ( 18 and 50) configured to gather data about a deposition pattern of the deposited organic source material (par. 19).
Claim 11. Forrest teaches an organic vapor deposition device of claim 8, wherein the substrate holder is configured to move in at least two dimensions in response to control signals from a controller (par. 11 teaches two dimensional translation of 16).
Claim 15. Forrest teaches an organic vapor deposition device of claim 13, wherein each of the plurality of print heads is in fluid communication with a different quantity of organic source material (par. 11 teaches one ore more sources; further, see 112 above).
Claim 16 Forrest teaches an organic vapor deposition device of claim 14, wherein all of the plurality of print heads are in fluid communication with the same flow of carrier gas (par. 14l further, see 112 above).
Claim 18. Forrest teaches an organic vapor deposition device of claim 1, wherein the shutter is positioned at the deposition outlet (please see figure above).
Claim 28. Forrest teaches an device produced by the method of claim 19, comprising: a substrate; an anode; a cathode; and an organic feature disposed between the anode and the cathode (par. 4 teaches this device is used to make OLEDs, which have the components recited in this claim).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 is objected to based on its dependency,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CALEB E HENRY/Primary Examiner, Art Unit 2894